OPINION DENYING A PETITION POR A REHEARING.

Per Curiam:

A petition for a rehearing has been filed in this case and we have carefully reexamined the questions involved, but see no adequate reason for a rehearing.
In an. amendment to the petition for a rehearing it is urgently insisted, for the first time, that the decision *394.as it stands will deprive the defendant in error of its rights under the constitution of the United States, but it is now too late for this question to be considered. •
The petition is denied.